Citation Nr: 0115255	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
hysterectomy with removal of ovaries, secondary to pelvic 
adhesive disease.

2.  Entitlement to a rating in excess of 10 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
February 1991.

This matter arises from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran appealed the RO's 
determinations and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and also 
eliminates the requirement of a well-grounded claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Since the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In addition, after a review of the record in its entirety, 
the Board finds that a remand in this case is required for 
necessary evidentiary development that is unrelated to the 
notice and duty-to-assist provisions contained in the new 
law.  In this regard, it is noted that the veteran is 
currently assigned the maximum schedular rating for a 
hysterectomy according to the applicable diagnostic code.  
However, she continues to experience significant pelvic pain, 
despite a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy that was performed in June 1995.  The 
hysterectomy was reportedly to alleviate symptoms of pelvic 
adhesive disease related to endometriosis and cervical 
dysplasia.  As reflected in the VA and private medical 
records, the veteran has a long history of gynecological 
problems including endometriosis and cervical cancer, as well 
as multiple laparoscopies for adhesions.  

In June 1997, a VA gynecological examination showed normal 
external genitalia, healthy mucosa, and good anterior vaginal 
wall support.  The cuff was clean.  Bimanual was negative 
other than minimal tenderness.  The diagnoses were reported 
as: Normal postoperative gynecological examination status 
post total abdominal hysterectomy bilateral salpingo-
oophorectomy with adequate hormone replacement; history of 
recurrent endometriosis.  A subsequent VA examination report 
from October 1999 reiterated the veteran's medical history 
and noted that her abdominal pain had worsened since the 
hysterectomy.  The physical examination revealed bowel sounds 
in all four quadrants with tenderness to palpation in the 
lower right and left quadrants.  No masses or organomegaly 
was noted.  A radiologist's report of a pelvic sonogram 
revealed status post hysterectomy and bilateral oophorectomy 
with no masses or fluid collections noted within the pelvis.  

In March 2000, the veteran underwent laparoscopy and lysis of 
pelvic adhesions to address her complaints of pelvic pain.  
The surgeon found multiple adhesions between the intestines 
and between the intestine and abdominal wall.  A June 2000 
note from the veteran's physician indicated that she 
continued to experience severe pelvic pain, and it was 
recommended that she see a general surgeon for exploration of 
possible bowel involvement.  The surgeon's August 2000 report 
reflected the veteran's report of medical history, including 
her statement that she had endometriosis on her left lower 
lung.  The surgeon indicated that no further surgery was 
warranted at the time because past surgery resulted in little 
relief of symptoms.  He recommended referral to a pain 
clinic.  

It is apparent from the evidence of record that the veteran 
continues to suffer from significant abdominal or pelvic 
pain, despite her hysterectomy.  The question arises as to 
whether additional separate rating or ratings may be assigned 
under the criteria in Diagnostic Code 7614-Fallopian tube 
disease, injury or adhesions of (including pelvic 
inflammatory disease (PID); Diagnostic Code 7629-
Endometriosis; or some other applicable code.  This decision 
requires further medical evidence as to the cause of the 
veteran's pain.  Additional tests were ordered for the 
veteran in an attempt to determine the cause of her pain in 
connection with an evaluation at the Office of Pain 
Management in October 2000.  The results of these tests are 
not of record and must be obtained in connection with the 
VA's duty to assist.  

With regard to the veteran's claim for an increased rating 
for depression, the Board notes that further evaluation is 
necessary here also.  While she had a VA psychiatric 
examination in October 1999, followed by a psychiatric 
evaluation for Social Security Administration purposes in 
November 1999, she has complained in subsequent reports that 
her symptoms of depression have increased as a result of the 
increased severity of her gynecological problems.  Her most 
current psychiatric examination is now more than 18 months 
old, without further evaluation since her reported increase 
in symptoms.  Moreover, it appears that she has continued in 
outpatient mental health therapy and those records are not 
associated with the claims file.  Therefore, further 
development to determine the current status of the veteran's 
mental health is warranted.

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.   
(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2000).

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private medical care providers who 
have treated her for her gynecological 
disorders since October 2000, and who 
have treated her for depression since 
November 1999.  After securing the 
necessary releases, the RO should obtain 
any identified records not already 
associated with the claims file and 
associate the documents with the claims 
folder.  The records requested should 
include those from the Office of Pain 
Management in Liverpool, NY, the complete 
address of which appears in the claims 
folder.  Records from this facility 
should include clinical notes and results 
of special tests. 

2.  The veteran should be afforded a 
comprehensive VA examination by a 
gynecologist to determine the cause of 
her reported pelvic and abdominal pain.  
The claims folder is to be made available 
to the examiner prior to the examination 
for use in the study of the case.  It is 
requested that the examiner offer a 
professional opinion, 
with full supporting rationale, as to 
each of the following:  

(a)  Whether the veteran has a 
current diagnosis of 
endometriosis, and, if so, 
whether it is at least as 
likely as not that her pain is 
attributable to the diagnosed 
endometriosis.  

(b)  If so, do the 
manifestations of the 
endometriosis involve lesions 
involving bowel or bladder 
confirmed by laparoscopy; 
pelvic pain or heavy or 
irregular bleeding not 
controlled by treatment; bowel 
or bladder symptoms; irregular 
bleeding not controlled by 
treatment; or irregular 
bleeding requiring continuous 
treatment for control. 

(c)  If there is no 
endometriosis, or the pain is 
not related to endometriosis, 
the examiner should offer 
further opinion as to whether 
it is at least as likely as not 
that the veteran's pain is 
related to her service-
connected disability, to 
include the adhesions as 
described in the March 2000 
surgical laparoscopy report.  

(d)  With regard to any 
adhesions or PID which may 
currently be present, do the 
symptoms require continuous 
treatment and are the symptoms 
controlled by continuous 
treatment. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of her service-connected 
depressive disorder.  All indicated tests 
and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist) are to 
be performed.  The claims folder is to be 
made available to the psychiatrist prior 
to the examination for use in the study 
of the case.  In addition, the RO must 
provided the examiner with a copy of the 
criteria pertaining to the rating of 
psychiatric disabilities.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present, and the 
examiner must also comment on the extent 
to which the veteran's depressive 
disorder has increased in severity since 
the October 1999 VA examination report.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis V (Global Assessment of Functioning 
(GAF) score), with an explanation of the 
numeric code assigned, is to be included.  
The claims folder should be made 
available to the examiner for review 
before the examination.  In discussing 
the manifestations, the examiner should 
assure that all criteria set forth in the 
rating schedule which is to be provided 
him/her are addressed.  However, a rating 
must not be assigned.  

4.  After completion of the foregoing 
development, the RO should then review 
the VA examination reports and any 
additional records obtained and, after 
accomplishing any additional notice or 
other development necessary, as required 
by the Veterans Claims Assistance Act of 
2000, supra, the RO should determine 
whether the veteran's claims for 
increased ratings can be granted, with 
particular attention to the following:

(a)  With regard to the 
hysterectomy claim, if 
endometriosis or pelvic 
inflammatory disease or 
adhesions are found, the RO 
should consider whether a 
separate rating is indicated, 
without violating the rule 
against pyramiding according to 
the principle of 38 C.F.R. 
§ 4.14 (2000).  In addition, 
the RO should also consider, 
based upon the outcome of the 
VA examination report, whether 
a separate rating may be 
indicated under any other 
diagnostic code for symptoms 
attributable to the veteran's 
service-connected disability 
not contemplated in the 
currently assigned rating.

(b)  With regard to the 
depressive disorder claim, the 
RO should be mindful that the 
veteran is appealing the 
original assignment of a rating 
following an award of service 
connection, therefore, separate 
evaluations may be assigned for 
separate time periods that are 
under evaluation.  That is, the 
RO should consider "staged 
ratings" based upon the facts 
found during the time period in 
question.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

5.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further consideration.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
particularly sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
veteran fails to appear for any 
examination, the letter notifying her of 
the time and place of the examination and 
the address to which it is sent should be 
included in the claims folder.  Where 
appropriate, the provisions of 38 C.F.R. 
§ 3.655 should be considered. 

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with her current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she is notified.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




